DYKMAN, J.
(dissenting). Pursuant to § 102.28(2)(b), STATS., the Department of Industry, Labor and Human Relations has the power to grant the City of Milwaukee an exemption from its duty to procure worker's compensation insurance. The statute provides that the grant is conditioned upon the City's compliance with the department's rules.
*636This petition was originally brought before the department under § 102.28(2)(c), Stats.,1 to revoke the City's exemption from the requirement that it purchase a worker's compensation insurance policy. Though the majority recognizes the nature of the hearing before the department, somehow it gets sidetracked and bases its conclusion on whether "injury pay" is considered worker's compensation benefits. That is not the issue in a revocation proceeding.
The department decided not to revoke the City's exemption, though it conditioned this decision upon the City ceasing practices which the department found to be contrary to public policy. I see no problem with this conditional decision. If the department has the power to revoke the City's exemption, it certainly has the power to take action less onerous than revocation. An agency has "not only those [powers] that are expressly conferred by the statute under which the agency operates, but also those that are fairly implied." Watkins v. LIRC, 117 Wis. 2d 753, 761, 345 N.W.2d 482, 486 (1984). The City need not have acceded to the department's conditions. It could have told the department that it refused to comply with the conditions. The department would then have revoked the City's exemption, and the City would have purchased worker's compensation insurance.
We permit a person convicted of crime to refuse probation. Garski v. State, 75 Wis. 2d 62, 77, 248 *637N.W.2d 425, 433 (1977). There is no reason why a similar rule should not be applicable in exemption revocation proceedings. Were I writing for the majority, I would conclude that the department could condition its continued grant of an exemption on the City's discontinuing certain practices which the department concluded were contrary to public policy.2
*636The department. . . may revoke an exemption granted to an employer ... if the department finds that the employer's financial condition is inadequate to pay its employes' claims for compensation, that the employer has received an excessive number of claims for compensation or that the employer has failed to discharge faithfully its obligations according to the agreement contained in the application for exemption.

 Section 102.28(2)(c), STATS., provides in relevant part:


 We are not called upon to define the limits of the types of conditions the department may impose short of revoking the exemption. In this case, the conditions were reasonably related to worker's compensation benefits, consistent with public policy, and not beyond the department's authority.